Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-6, 8-13, and 15-19 are allowed. 
The previous 35 USC § 112(b) rejection of claims 1-6, 8-13, and 15-19 has been withdrawn as necessitated by the applicant’s amendment to the impacted claims. 
The previous claim objection to independent claims 1, 8, and 15 has been withdrawn -as necessitated by the applicant’s amendments to the impacted claims. See examiner amendment below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email communication with Todd Noah (reg. 35,626) on May 7, 2021.
The application has been amended as follows: 
Please find below a listing of all pending claims. The status of the claims are set forth in parentheses. For those currently amended claims, underlined emphasis indicates insertions and strikethrough or [[ ]] emphasis indicates deletions.

1.	A system for conditional processing based on data-driven filtering of records, the system comprising:

a non-transitory computer readable medium storing a plurality of instructions, which when executed, cause the one or more processors to:
receive, from a user device associated with a system administrator, a set of corresponding identifiers, the set of corresponding identifiers including an identifier for a data manipulation action for an object, an identifier for the object, an identifier for a filter field, an identifier for a filter condition, and an identifier for a process that executes the data manipulation action for the object in an application hosted by the system;
store the set of corresponding identifiers as a trigger handler record in a trigger handler record table;
receive a request for the application to perform the data manipulation action for the object; 
determine, for each object record that is based on the object, whether the filter field which is identified in the trigger handler record and which is within a corresponding object record satisfies the filter condition identified in the trigger handler record, in response to receiving the request to perform the data manipulation action for the object;
identify, for each object record that is based on the object, the corresponding object record as an included object record that should be included for subsequent processing in response to a determination that the filter field identified in the trigger handler record and within the corresponding object record satisfies the filter condition identified in the trigger handler record; and
execute the process, in the application hosted by the system, on each included object record, wherein executing the process comprises querying the trigger handler record table to identify thereby causing a data manipulation action for each identified object record.



3.	The system of claim 1, wherein the object record includes the filter field which is associated with the object record.

4.	The system of claim 1, wherein the corresponding identifier of the filter field comprises both an identifier of a field in the object and an identifier of a field in another object, the identifier of the field in the object references the other object, and the object has a hierarchical relationship with the other object.

5.	The system of claim 4, wherein the hierarchical relationship comprises at least one of a parent-child hierarchical relationship, a child-parent hierarchical relationship, an ancestor-descendent hierarchical relationship, and a descendent-ancestor hierarchical relationship.

6.	The system of claim 1, wherein determining whether the filter field which is identified in the trigger handler record and which is within the corresponding object record satisfies the filter condition identified in the trigger handler record comprises creating a corresponding chain link object for each identifier in a sequence of identifiers in the corresponding identifier for the filter field, and each corresponding chain link object stores a corresponding field identifier, a corresponding identifier of a referenced hierarchical relationship object, and a corresponding position in the sequence of identifiers.  

7.	(Canceled) 

a non-transitory computer-readable medium having computer-readable program code embodied therein to be executed by one or more processors
receive, from a user device associated with a system administrator, a set of corresponding identifiers, the set of corresponding identifiers including an identifier for a data manipulation action for an object, an identifier for the object, an identifier for a filter field, an identifier for a filter condition, and an identifier for a process that executes the data manipulation action for the object in an application hosted by the system;
store the set of corresponding identifiers as a trigger handler record in a trigger handler record table;
receive a request for the application to perform the data manipulation action for the object; 
determine, for each object record that is based on the object, whether the filter field which is identified in the trigger handler record and which is within a corresponding object record satisfies the filter condition identified in the trigger handler record, in response to receiving the request to perform the data manipulation action for the object;
identify, for each object record that is based on the object, the corresponding object record as an included object record that should be included for subsequent processing in response to a determination that the filter field identified in the trigger handler record and within the corresponding object record satisfies the filter condition identified in the trigger handler record; and
execute the process, in the application hosted by the system, on each included object record, wherein executing the process comprises querying the trigger handler record table to identify  thereby causing a data manipulation action for each identified object record.

9.	The computer program product of claim 8, wherein the filter condition specifies a mathematical relationship to a filter value, and the specified mathematical relationship comprises at least one of an equality mathematical relationship, a non-equality 

10.	The computer program product of claim 8, wherein the object record includes the filter field which is associated with the object record.

11.	The computer program product of claim 8, wherein the corresponding identifier of the filter field comprises both an identifier of a field in the object and an identifier of a field in another object, the identifier of the field in the object references the other object, and the object has a hierarchical relationship with the other object.

12.	The computer program product of claim 11, wherein the hierarchical relationship comprises at least one of a parent-child hierarchical relationship, a child-parent hierarchical relationship, an ancestor-descendent hierarchical relationship, and a descendent-ancestor hierarchical relationship.

13.	The computer program product of claim 8, wherein determining whether the filter field which is identified in the trigger handler record and which is within the corresponding object record satisfies the filter condition identified in the trigger handler record comprises creating a corresponding chain link object for each identifier in a sequence of identifiers in the corresponding identifier for the filter field, and each corresponding chain link object stores a corresponding field identifier, a corresponding identifier of a referenced hierarchical relationship object, and a corresponding position in the sequence of identifiers.  

14.	(Cancelled) 

15.	A method for conditional processing based on data-driven filtering of records, the method comprising:
receiving, by a database system, a set of corresponding identifiers, the set of corresponding identifiers including an identifier for a data manipulation action 
storing, by the database system, the set of corresponding identifiers as a trigger handler record in a trigger handler record table;
receiving, by the database system, a request for the application to perform the data manipulation action for the object; 
determining, by the database system, for each object record that is based on the object, whether the filter field which is identified in the trigger handler record and which is within a corresponding object record satisfies the filter condition identified in the trigger handler record, in response to receiving the request to perform the data manipulation action for the object;
identifying, by the database system, for each object record that is based on the object, the corresponding object record as an included object record that should be included for subsequent processing in response to a determination that the filter field identified in the trigger handler record and within the corresponding object record satisfies the filter condition identified in the trigger handler record; and
executing, by the database system, the process, in the application hosted by the system, on each included object record, wherein executing the process comprises querying the trigger handler record table to identify  thereby causing a data manipulation action for each identified object record.

16.	The method of claim 15, wherein the filter condition specifies a mathematical relationship to a filter value, and the specified mathematical relationship comprises at least one of an equality mathematical relationship, a non-equality mathematical relationship, a greater than mathematical relationship, and a less than mathematical relationship.



18.	The method of claim 15, wherein the corresponding identifier of the filter field comprises both an identifier of a field in the object and an identifier of a field in another object, the identifier of the field in the object references the other object, the object has a hierarchical relationship with the other object, and the hierarchical relationship comprises at least one of a parent-child hierarchical relationship, a child-parent hierarchical relationship, an ancestor-descendent hierarchical relationship, and a descendent-ancestor hierarchical relationship.

19.	The method of claim 15, wherein determining whether the filter field which is identified in the trigger handler record and which is within the corresponding object record satisfies the filter condition identified in the trigger handler record comprises creating a corresponding chain link object for each identifier in a sequence of identifiers in the corresponding identifier for the filter field, and each corresponding chain link object stores a corresponding field identifier, a corresponding identifier of a referenced hierarchical relationship object, and a corresponding position in the sequence of identifiers.  

20.	(Canceled) 



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

The closest prior art of record consist of US Patent Application Publication “20090125482” to Peregrine et al. Peregrine discloses using rules to filer a rules 

It is hereby asserted by the examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Dependent claims 2-6, 9-13, and 15-19 being definite, further limiting, and fully enabled by the specification are also allowed by virtue of their dependency on the corresponding independent claims.

If applicants are aware of better art than that which has been cited, they are required to call such to the attention of the examiner. See MPEP 1302.14

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPub 20160358266 (Dovas et al) discloses the invention provides a system and methods for evaluating data on an entity in a historical database to determine if changes have been made to particular data fields and triggering an evaluation of the entity based on those changes to the data.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M ANTOINE whose telephone number is (571)431-0687.  The examiner can normally be reached on Mon - Fri: 9am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PIERRE M VITAL can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/ALICIA M ANTOINE/Examiner, Art Unit 2162                                                                                                                                                                                                        5/7/2021